DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Two amendments and separately corrected claim pages of amended claims were received. Because the most recent claim set received 12/30/2020 begins with claim 6, and is missing claims 1-5, Examiner provides the following explanation for clarity:
The first amendment was received on 12/22/2020, including claims 1-5 on page 2, 6-14 on page 3, and 15-21 on page 4. 
USPTO sent a notice of non-compliant amendment to Applicant 12/30/2020.
A second set of corrected claim pages claims was received 12/30/2020, including claims 6-12 on page 3, and claims 13-20 on page 4. 
The second amendment was received on 1/25/2021. The second amendment does not mention the amended claims and includes an amended specification. 
Per transmittal letter received 12/30/2020, Examiner understands Applicant intends for Examiner to advance prosecution in view of both amendments and replace claims 6-21 on pages 3-4 of amendment received 12/22/2020 with claims 6-20 on pages 3-4 of corrected claim pages received 12/30/2020. 
As such, in order to proceed under the principles of compact prosecution, for purposes of examination, Examiner advances prosecution in this Office Action in view of both amendments and Examiner combines page 2 and claims 1-5 of amended claims received 12/22/2020 with corrected claims 6-20 on pages 3-4 received 12/30/2020 for a complete set of 20 amended claims.
Claims 1-10 and 16-20 are pending in the application. Claims 11-14 are withdrawn. Claim 15 is cancelled. 

Election/Restrictions
Applicant’s affirmation of election without traverse of Group I, Claims 1-10 in the reply filed on 12/22/2020 is acknowledged.

Response to Arguments
Applicant’s arguments, see Page 5 Lines 10-13, filed 12/22/2020, with respect to claim objections of Claims 8-9, have been fully considered and are persuasive.  The claim objections of Claims 8-9 has been withdrawn. 
Applicant's arguments, see Page 5 Lines 16-19, filed 12/22/2020, with respect to 35 U.S.C. 112(b) rejections of Claims 1-10 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of Claims 1-10 have been withdrawn.
Applicant's arguments filed 12/22/2020 regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., replacing plunging with vitrification by directing a jet of liquid coolant, see Remarks Page 7 Line 20) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Remigy teaches “by applying a sudden blast of cryogenic fluid to the backside of the sample just prior to the instant of contact between the cryogen bath and the sample’s frontside, the backside of the sample could be vitrified, thus forming a barrier to liquid water that might otherwise leach out of the sample” (See Remigy Paragraph [0033] Lines 16-22). Examiner agrees in Remigy (previously cited), the sample is also vitrified by means of plunging (See Remarks Page 7 Line 11 along with explanations on Remarks page 6). However, amended Claim 1 reads “vitrifying the sample by directing a jet of liquid coolant”, which Remigy teaches.
In response to applicant’s argument that the reference does not teach a jet of liquid (See Remarks Page 7 Lines 23-24 and Page 10 Lines 1-11), due to the term “blast” cited by Remigy, Examiner cites Remigy from Paragraphs [0034-0035] “As regards the cryogenic fluid that is blasted at the backside of the aqueous film, the term “fluid” should be broadly interpreted as encompassing a gas or liquid”. Examiner also cites Remigy from Paragraph [0037] “the term “nozzle” should be broadly interpreted 
In response to applicant’s argument that the reference does not teach the blast is directed to the center of the sample (See Remarks Page 8 Line 2, and the remainder of Page 8 and Page 9), due to the embodiment of Figures 4A and 4B and Paragraphs [0099-0106] of Remigy, Examiner cites Remigy from Paragraph [0075] “Figs 4A, 4B, and 4C depict longitudinal cross sectional views of different nozzle/flow architectures that lend themselves to application in embodiments of the current invention”. Remigy (See Figure 1B and copied below for clarification, and Paragraph [0032] Lines 2-6, and Paragraph [0033] Lines 16-21), cited in Non-Final Office Action dated 07/22/2020, depicts and discloses, by Remigy, the blast is directed to the center of the sample.

    PNG
    media_image1.png
    870
    745
    media_image1.png
    Greyscale

Claim Objections
Claim 2 is objected to because of the following informalities:  “vetrifying” should read “vitrifying”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “before applying the sample the sample carrier” should read “before applying the sample, the sample carrier”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “wherein the a combined mass flow rate of the jets is in 0.1 to 100 L/min” should read “wherein a combined mass flow rate of the jets is in a range from 0.1 to 100 L/min”.  Appropriate correction is required.
Claims 1-20 are objected to because of the following informalities:  provide a complete listing of all of the claims together.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
	(a)(1) the claimed invention was patented, described in a printed publication, or in 	public use, on sale or otherwise available to the public before the effective filing date of 	the claimed invention.

Claim(s) 1, 6-7, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remigy et al. (Publication No US 2015/0090878 Al), hereafter Remigy.
Regarding Claim 1, Remigy discloses a method of preparing a sample for imaging under cryogenic conditions (See Paragraph [0001], Lines 1-2), comprising:
Applying a sample to a sample carrier (S), (See Figures 1B and 2; Column 9, Paragraph [0082], Lines 1-5, 32-38),
and vitrifying the sample by directing a jet of liquid coolant to a center of the sample carrier and onto the sample, thus vitrifying the sample first in a center of the sample carrier and from there towards an edge of the sample carrier (See Figure 1B and copied above for clarification, Paragraph [0032] Lines 2-6, [0033] Lines 16-22).
Regarding Claim 6, Remigy discloses the method according to Claim 1, wherein, after the sample has been vitrified, to tilt the sample holder (S) briefly so as to allow any excess cryogen that may be present theron to run off (See Paragraph [0098] Lines 1-5).
Regarding Claim 7, Remigy discloses the method according to claim 1, wherein first during vitrification, the sample, sample holder (S) and gripping portion (3a) are plunged into the cryogen (7) (See Figures 1A and 1B, Paragraphs [0080-0081] [0086] Lines 1-8, [0093] Line 1). Then the sample, sample holder (S) and a supporting device (10), that may comprise a finger that can be moved, holding the sample holder (S) are advanced, after vitrification, into intimate thermal contact with a coolant via a cooling device (14) to cool the supporting device
Regarding Claim 16, Remigy discloses the method according to claim 1, and further comprising removing residual medium from the sample (Remigy teaches after the sample has been vitrified, to tilt the sample holder (S) briefly so as to allow any excess cryogen that may be present theron to run off (See Paragraph [0098] Lines 1-5), which has been incubated (Remigy further teaches certain types of samples, in particular, biological specimens (such as cells, cell components, single-cellular organisms, etc.) need to be stored in a body of aqueous liquid (such as water, electrolyte, cell fluid, blood plasma, etc.). See Paragraph [0023] Lines 5-10).

Regarding Claim 17, Remigy discloses the method according to claim 1, wherein the sample comprises a film (See Figure 2, Paragraph [0073] Lines 1-5) and the sample carrier (S) comprises a grid (See Figure 3B, Paragraph [0074] Lines 1-4).

Regarding Claim 19, Remigy discloses the method according to claim 1, wherein a combined mass flow rate of the jets is in a range from 0.1 to 100 L/min. Remigy teaches a particular non limiting example wherein the flow rate of the cryogenic fluid jet is 0.1-3 liters per minute (See Paragraphs [0092] Line 1 and [0095] Lines 1-3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 	negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level or ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8-10, 18 and 20 are rejected under 35 U.S.C. 103.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy et al. (Publication No US 2015/0090878 A1), hereafter Remigy in view of Arnold et al. (Publication No US 2018/0209881 A1), hereafter Arnold.
Regarding Claim 2, Remigy discloses the method according to claim 1, but is silent on the time between completion of applying the sample to the sample carrier and vitrifying the sample.
	Therefore, Remigy does not teach wherein that time is less than a second.
	However, Arnold teaches a preparation system for preparing a sample for electron microscopy (See Arnold: Abstract, Figure 1, Paragraphs [0029-0035]). Arnold discloses "after sample deposition, a rapid injection of the EM grid into cryogenic liquid has to occur" (See Arnold: Paragraph [0061] Lines 1-3) and "occurs within one third of a second time and enables the vitrification of the deposited liquid film" (See Arnold: Paragraph [0061] Lines 18-21).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of preparing a sample under cryogenic conditions of Remigy by limiting the amount of time taken between completion of the application of the sample to the sample carrier and jet vitrification to "within one third of a second" as taught by Arnold for the purpose of ensuring rapid application of the cryogen to the sample.

Regarding Claim 9, Remigy discloses the method according to claim 1.
Remigy does not teach wherein prior to application of the sample to the sample carrier, a temperature of the sample carrier is adjusted to a temperature at or above a dew point of the gas surrounding the sample carrier.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a step of dew point temperature control as taught by Arnold to the method of preparing a sample under cryogenic conditions of Remigy for the purpose of avoiding evaporation and/or condensation.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy et al. (Publication No US 2015/0090878 A1), hereafter Remigy in view of Pickard et al. (Publication No US 2015/0147778 A1), hereafter Pickard and further in view of Thayer et al. (Publication No US 2008/0268164 A1), hereafter Thayer.

Regarding Claim 3, Remigy discloses the method according to claim 1.
Remigy does not teach comprising simultaneously directing at least one jet of liquid coolant to each side of the sample carrier.


	Additionally, Thayer teaches spraying cryogenic fluid (Thayer: 735) on a mask (Thayer: 760) on a substrate (Thayer: 750) and on substrate (Thayer: 754) on the opposing side, by cryogenic fluid nozzles (Thayer: 731, 733, 737), in order to maintain the mask at temperature lower than the degradation temperature of the mask material, which may spray continuously, near continuously, or intermittently (See Thayer: Figure 7; Paragraph [0032] Line 1 through Paragraph [0034] Line 21). Thayer depicts sprayers (Thayer: 731, 733, 737) spraying simultaneously in Figure 7.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the cryogenic liquid sprayer of Remigy by adding multiple sprayers as taught by Thayer and Pickard for the purpose of preventing a rise in temperature of the sample through conduction of heat from the holder to the sample, thereby preventing degradation of the sample, and time sequencing the jets to spray instantaneously as taught by Pickard for the purpose of 
Regarding Claim 4, the modified method of Remigy as applied to claim 3 discloses the method according to claim 3 and the timing/duration of the blast (15) is governed by a controller (See Paragraph [0087] Lines 12-13), but does not explicitly disclose the time sequence.
	Therefore, the modified method of Remigy as applied to claim 3 does not teach wherein the at least one jet of liquid coolant to each side of the sample carrier are synchronized to within 0.5 ms from each other.
	As stated above, Thayer discloses the jets may spray continuously or intermittently (See Thayer: Figure 7; Paragraph [0032] Line 1 through Paragraph [0034] Line 21). As stated above, Pickard discloses the jets are time sequenced for near instantaneous vitrification (See Pickard: Title). Therefore, the time sequence is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the sprayers must be synchronized within a very limited amount of time so that they work together with each other, while ensuring to reduce or minimize stagnation points.
	Therefore, since the general conditions of the claim, i.e. that the jets are synchronized with each other, was disclosed by Pickard in view of Thayer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to limit the synchronization time to within 0.5 ms from each other.
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy et al. (Publication No US 2015/0090878 A1), hereafter Remigy in view of Kamp et al. (EP 3 018 467 A1), hereafter Kamp.
Regarding Claim 8, Remigy discloses the method according to claim 1. 
Remigy does not disclose before applying the sample, the sample carrier is exposed to a plasma.
	However, Kamp teaches an invention relating to microscopic sample preparation for analytical purposes for preparing microscopic cryosamples for electron microscopy and fluorescence microscopy under cryo-conditions (See Kamp: Paragraph [0001] Lines 1-12). Kamp teaches "typically, sample supports are substantially hydrophobic. For most applications, a hydrophilic surface is required, in which case the sample support is treated such that the sample support is made hydrophilic and therefore the sample spreads evenly on the sample support and stays in position on the sample support" (See Kamp: Paragraph [0017] Lines 3-8), and "preferably, the apparatus comprises a glow discharge chamber configured to apply a vacuum and carry out plasma treatment on the sample support to render a section of the sample support substantially hydrophilic" (See Kamp: Paragraph [0018] Lines 3-8).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a step to the method of preparing a sample under cryogenic conditions of Remigy of exposing the sample carrier to a plasma for the purpose of providing a substantially hydrophilic surface for the sample as taught by Kamp.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy et al. (Publication No US 2015/0090878 A1), hereafter Remigy in view of Bellare et al. (Patent No 4,753,887), hereafter Bellare.

Regarding Claim 10, Remigy discloses the method according to claim 1. Remigy does not teach wherein one or more of the steps are carried out in a closed chamber.
	However, Bellare teaches an invention which relates to the preparation of liquid specimens by vitrification for examination which comprises an environmental chamber in which the samples are prepared to avoid component chemical potential changes in the sample and reduce artifact formation and prevent phase change of the specimen (See Bellare: Column 2, Lines 47-68). Bellare further teaches that specimens prepared in an uncontrolled laboratory atmosphere are subject to evaporation, which concentrates solutions and suspension as much as three fold, and also the specimens are subject to temperature changes. These actions change the chemical potentials of the system components and can result in change of phase and change in microstructure (See Bellare: Column 1, Lines 53-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add an environmentally controlled chamber as taught by Bellare to the method of preparing a sample for imaging under cryogenic conditions as taught by Remigy for the purpose of ensuring dependable, stable structural integrity of the sample as taught by Bellare.
Regarding Claim 20, Remigy discloses the method according to claim 1. Remigy does not teach wherein all of the steps are carried out in a closed chamber.
	However, Bellare teaches an invention which relates to the preparation of liquid specimens by vitrification for examination which comprises an environmental chamber in which the samples are prepared to avoid component chemical potential changes in the sample and reduce artifact formation and prevent phase change of the specimen (See Bellare: Column 2, Lines 47-68). Bellare further teaches that specimens prepared in an uncontrolled laboratory atmosphere are subject to evaporation, which concentrates solutions and suspension as much as three fold, and also the specimens are subject to temperature changes. These actions change the chemical potentials of the system components and can result in change of phase and change in microstructure (See Bellare: Column 1, Lines 53-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add an environmentally controlled chamber as taught by Bellare to the method of preparing a sample for imaging under cryogenic conditions as taught by Remigy for the purpose of ensuring dependable, stable structural integrity of the sample as taught by Bellare.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy et al. (Publication No US 2015/0090878 A1), hereafter Remigy, in view of Remigy (Patent No 9,865,428 B2), hereafter Remigy-2.
Regarding Claim 5, Remigy discloses the method according to claim 1, but is silent on the velocity of the jet of liquid coolant. 
	Therefore, Remigy does not explicitly teach wherein a velocity of the jet of liquid coolant is in a range from 1 to 50 m/s.
	However, Remigy-2 teaches a method of preparing a sample for study in a charged-particle microscope, whereby the sample is subjected to rapid cooling using a cryogen wherein cryogenic fluid is pumped through mouthpieces (See Remigy-2: Abstract). Remigy-2 discloses the cryogenic fluid from the mouthpieces is preferable to be a liquid over gas-phase fluids because of the greater heat capacity of liquids, and the relative ease with which they can be stored and pumped (See Remigy-2: Column 5 Lines 21-26). Remigy-2 discloses in a non-limiting example (See Remigy-2: Column 10 Lines 65-67), flow rate from mouthpieces (Remigy-2: 31a, 31b) is 5-15 m/s. The skilled artisan will be able to tailor his own values to the requirements of a given situation (See Remigy-2: Column 11 Lines 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to try to design the velocity of the jet of liquid coolant to be in a range from 1 to 50 m/s as required in the claim, because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Accordingly, because designing the velocity of the jet of liquid coolant to be in a range from 5-15 m/s was already taught by Remigy-2, it would have been obvious to design the velocity of the jet of liquid coolant to be in a range from 5-15 m/s as taught by Remigy-2.
Regarding Claim 18, Remigy discloses the method according to claim 1, but is silent on the velocity of the jet of liquid coolant. 
	Therefore, Remigy does not explicitly teach wherein a velocity of the jet of liquid coolant is in a range from 1 to 20 m/s.
	However, Remigy-2 teaches a method of preparing a sample for study in a charged-particle microscope, whereby the sample is subjected to rapid cooling using a cryogen wherein cryogenic fluid is pumped through mouthpieces (See Remigy-2: Abstract). Remigy-2 discloses the cryogenic fluid from the mouthpieces is preferable to be a liquid over gas-phase fluids because of the greater heat capacity of liquids, and the relative ease with which they can be stored and pumped (See Remigy-2: Column 5 Lines 21-26). Remigy-2 discloses in a non-limiting example (See Remigy-2: Column 10 Lines 65-67), flow rate from mouthpieces (Remigy-2: 31a, 31b) is 5-15 m/s. The skilled artisan will be able to tailor his own values to the requirements of a given situation (See Remigy-2: Column 11 Lines 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to try to design the velocity of the jet of liquid coolant to be in a range from 1 to 20 m/s as required in the claim, because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Accordingly, because designing the velocity of the jet of liquid coolant to be in a range from 5-15 m/s was already taught by Remigy-2, it would have been obvious to design the velocity of the jet of liquid coolant to be in a range from 5-15 m/s as taught by Remigy-2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA ROSARIO whose telephone number is (571)270-5896.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNA H ROSARIO/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763